 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 STEVEN MALLOY,
                                                          MEMORANDUM AND ORDER
                       Plaintiff,
                                                          Case No. 1:19-cv-03727-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                             For the Defendant:
 For the Plaintiff:                                       MARK LESKO
 CHRISTOPHER JAMES BOWES                                  Acting United States Attorney
 Law Office of Christopher James                          Eastern District of New York
 Bowes                                                    By: NAHID SOROOSHYARI
 54 Cobblestone Drive                                     Special Assistant US Attorney
 Shoreham, NY 11786                                       271 Cadman Plaza East
                                                          Brooklyn, New York 11201

BLOCK, Senior District Judge:

       Steven Malloy seeks review of the Commissioner of Social Security’s denial

of his application for disability insurance benefits. Both parties move for judgment

on the pleadings. For the following reasons, Malloy’s motion is denied, and the

Commissioner’s motion is granted.

                                                     I.

       Malloy applied for disability insurance benefits in January 2016,

complaining of an inability to work beginning in February 2012 due to


                                                1
degenerative joint disease, back pain, left shoulder pain, bilateral hip pain, bilateral

knee pain, and depression. His application was denied. Malloy then requested a

hearing before an Administrative Law Judge (“ALJ”). On April 23, 2018, a hearing

was conducted before ALJ Andrea Addison. Malloy was represented by counsel

and testified at the proceeding. At step two of the five step framework, ALJ

Addison found that Malloy had the “severe impairments” of “degenerative joint

disease of the hips, status post reconstructive surgery of both hips; degenerative

disc disease of the lumbar spine; and asthma.” ECF No. 21 at 209. Significantly,

ALJ Addison found “the record indicates that the claimant was scheduled to

undergo right eye cataracts surgery … but there is no evidence of an ongoing

visual disturbance.” Id. At step three, ALJ Addison found that Malloy does not

have “an impairment or combination of impairments that meets or medically

equals the severity of the one of the [statutorily] listed impairments.” Id. ALJ

Addison ruled that Malloy has the residual functional capacity to:

      Perform sedentary work … except for the following limitations: he
      can frequently climb stairs and ramps; he can never climb ladders,
      ropes, or scaffolds; he can frequently kneel, crouch, crawl, and stoop;
      he must avoid even moderate exposure to extreme heat and cold; he
      needs to avoid concentrated exposure to pulmonary irritants; he needs
      to use a cane in the dominant right hand to stand and walk; and he
      would need to be off task 10% of a shift due to symptoms.

Id. at 209. The Appeals Council denied Malloy’s request for review on April

25, 2019.


                                           2
                                         II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013). “The claimant has the general burden of proving that he or she has a

disability within the meaning of the Act.” Cichocki v. Astrue, 729 F.3d 172, 176 (2d

Cir. 2013).

                                        III.

      On appeal, Malloy challenges the ALJ’s determination “that there was no

evidence of ‘ongoing’ visual disturbance after undergoing cataract surgery.” ECF

No. 16 at 14 (quoting ECF No. 21 at 209). He argues the ALJ erred in concluding

Mr. Malloy was fit for sedentary employment. In Malloy’s view, since “the

evidence demonstrates that Mr. Malloy lacked good visual acuity throughout 2016,

the determination that he retained the capacity to work as a document preparer,

food and beverage clerk, and addresser for this period cannot stand.” Id. at 16.

Malloy also argues that the ALJ failed in her duty to fully develop the record and

to obtain a complete medical history. See, e.g., Pratts v. Chater, 94 F.3d 34, 37 (2d


                                          3
Cir.1996) (“It is the rule in our circuit that ‘the ALJ, unlike a judge in a trial, must

[her]self affirmatively develop the record’ in light of ‘the essentially non-

adversarial nature of a benefits proceeding.’ This duty ... exists even when ... the

claimant is represented by counsel.”)

      The Court disagrees for the following reasons.

      First, the record contradicts many of Malloy’s factual statements and

arguments. Malloy suggests that this case should be reversed based on the ALJ’s

failure to consider his significant vision problems. However, Malloy did not

identify vision problems as a concern when he applied for Supplemental Security

Income (“SSI”). See ECF No. 21 at 301. When he was questioned by the ALJ, with

counsel at his side, Malloy testified that eye surgery corrected his vision problems,

and he had no restrictions in his vision or sight. See ECF No. 21 at 230 (“Q[:]

Ha[s] [eye surgery] corrected the problems? A[:] Yes”). Simply put, the ALJ

cannot be faulted for failing to address an issue Malloy explicitly stated was not a

problem. Cf. Curley v. Comm’r of Soc. Sec. Admin., No. 19-387-CV, 808 F. App’x

41, 44 (2d Cir. 2020) (summary order) (“Although Curley argues that the ALJ

should have obtained a medical opinion … from one of Curley’s providers, Curley

does not explain why neither he nor his counsel requested such an opinion”).

      While there is a general obligation to develop the record where critical

information is lacking, where “the ALJ already possesses complete medical


                                            4
history” and “there are no obvious gaps in the administrative record,” “the ALJ is

under no obligation to seek additional information in advance of rejecting a

benefits claim.” Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999). Such is the

case here. The administrative record in this case is adequately developed and

contains hundreds of pages of medical records. See generally ECF No. 21.

Moreover, in response to questioning from the ALJ, Malloy’s counsel stated that

the record was complete. Id. at 218 (“ALJ: Okay. All right, that makes sense. So

then the record is complete? ATTY: Yes, I believe it is.”); see also 20 C.F.R. §

416.1510(a) (providing that a claimant’s representative may “[m]ake statements

about facts and law” on the claimant’s behalf). Where a lawyer asserts that the

record is complete, such statements are generally imputed to the claimant. See

Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) (absent “evidence that

[counsel] was coerced or deceived into stipulating … the attorney's conduct is

imputed to Petitioner”).

      Compounding the problem, Malloy failed to attend a series of consultative

medical evaluations that were scheduled by the agency. The first examination was

scheduled for April 13, 2016. Malloy failed to attend after receiving

correspondence with the pertinent details. ECF No. 21 at 505-06. Following the

missed appointment, the agency contacted Malloy and provided the relevant details

to attend a rescheduled consultative appointment on May 4, 2016. Id. Malloy also


                                         5
failed to attend that appointment. The agency tried a third time to secure Malloy’s

attendance, scheduling yet another appointment for May 20, 2016, which Malloy

also failed to attend. Id. at 507. This Court agrees with Judge Matsumoto that

“where a claimant fails to appear at a scheduled consultative examination without

explanation, the ALJ has no further duty to develop the record.” Perrelli v. Comm'r

of Soc. Sec., No. 18-CV-04370 (KAM), 2020 WL 2836786, at *5 (E.D.N.Y. June

1, 2020) (collecting cases); see also 20 C.F.R. § 404.1518(a) (where a claimant

fails to attend a scheduled consultative examination without “a good reason,” a

finding of not disabled may be rendered). Malloy cannot fault the agency for

failing to develop the record when he failed to take basic steps to provide relevant

information for the courts to consider.

      Malloy challenges the ALJ’s conclusion that he can perform sedentary work.

But the basic question is not what health conditions Malloy is experiencing but

what functional limitations these conditions place upon his ability to perform work

activities. See Monguer v. Heckler, 722 F.2d 1033, 1037 (2d Cir. 1983) (“to be

entitled to social security disability benefits, a claimant's health must be so

impaired as to prevent him from performing his previous job or any other

substantial gainful work that exists in the economy”); see also White v. Berryhill,

753 F. App’x 80, 81 (2d Cir. 2019). Malloy has failed to establish that his

functional limitations precluded him from engaging in substantial gainful activity,


                                           6
and the ALJ’s finding that Malloy retained the residual functional capacity to

perform sedentary work was supported by substantial evidence.

                                 CONCLUSION

      For the following reasons, Malloy’s cross motion for judgment on the

pleadings is DENIED, and defendant’s cross motion for judgment on the pleadings

is GRANTED. Accordingly, the Commissioner’s decision is AFFIRMED, and

judgment should be entered in the Commissioner’s favor.

SO ORDERED.

                                             _/S/ Frederic Block__________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   May 25, 2020




                                         7
